Case 4:09-cr-00043-SPF Document 690 Filed in USDC ND/OK on 04/23/20 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                       )
                                                 )
                   Plaintiff,                    )
                                                 )
 -vs-                                            )      Case No. 09-cr-0043-SPF
                                                 )
 LINDSEY KENT SPRINGER,                          )
                                                 )
                   Defendant.                    )

                                            ORDER
                                (re motions at doc. nos. 686, 689)

        Defendant Lindsey Springer moves the court to permit him to withdraw his
currently pending motion that seeks a reduction in his term of imprisonment
pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Springer states that he has been
approved for home confinement, and that if he had known he was on the list for
home confinement, he would not have filed this § 3582(c)(1)(A)(i) motion. For
good cause shown, Mr. Springer’s motion (doc. no. 689), which seeks permission
to withdraw his currently pending § 3582(c)(1)(A)(i) motion, is GRANTED. The
pending § 3582(c)(1)(A)(i) motion (doc. no. 686) is STRICKEN without prejudice
to refiling should the need arise.
        IT IS SO ORDERED this 23rd day of April, 2020.




09-0043p162.docx
